Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 7,674,436) in view of Kimura et al. (US 2020/0054776).
	With regards to claim 1, Feldman et al. teaches an apparatus capable of the intended use of mitigating coronavirus comprising of: a substrate (metal mesh filters 28 A and B), said substrate comprises porous metal (metal mesh) , in which said porous metal comprises substantially inter-connected strands of metal (it is a mesh; see fig 5), said porous metal further comprises a substantially open lattice work of air pores between said substantially inter-connected strands of metal (pores through which the air flows in the filters 28 A and B), wherein said inter-connected strands of metal being configured to form a substantially singular object with said open lattice work of air pores (each filter is a substantially singular item) (Abstract, fig 5, claim 1; see whole document).  The metal mesh filters have a photocatalytic titanium dioxide coating (column 4, lines 4-12).
	Feldman is silent as to the specific porosity, pore size, filter density, and filter depth.   Kimura et al. teaches making photocatalyst bearing metal mesh substrates for air purifiers (title and abstract).  Kimura et al. teaches that the open ratio (porosity) can be 5%-95%, the openings (pore size) have a width of 0.05 to 1.5 mm and a length of 0.1 to 10mm, and a thickness of 0.05 to 2 mm (filter depth) (para [0028] and [0030]).  These ranges all overlap the related claimed ranges.  It would have been obvious to have selected the parameters of porosity, pore size, and filter depth (any within the taught ranges) taught by Kimura et al. motivated by an expectation of successfully providing metal mesh filter photocatalyst substrates for air purifiers.  Further, a person having ordinary skill in the art would have found it obvious to have optimized the pore size, porosity, and filter thickness in order to achieve the desired filtering, durability, flow, and pressure drops.  
	The metal mesh of Feldman et al. is aluminum.  Aluminum has a density of 2.7 g/cm3.  Thus at a porosity of 85-95% the metal mesh has a density of (1-.85)(2.7) to (1-.95)(2.7) or 0.4 to 0.135 g/cm3 which is within the claimed range.  Additionally, Kimura et al. teaches that density is a result effective variable related to flowability of air and mesh sheet strength (para [0029]).  A person having ordinary skill at the time the invention was effectively filed would have found it obvious to have optimized the density in order to achieve the desired flowability and strength.  
	The combination results in a mesh and device that is capable of the intended use wherein said porosity, pore size, and density of said porous metal being configured to enable a fluid to substantially traverse throughout said open lattice work of air pores between said inter-connected strands of metal of said substrate, and wherein said fluid contains or may contain one or more coronavirus, and wherein said fluid containing said coronavirus undergoes an infectious virus mitigation effect as it traverses through said substrate (photocatalyst/light effect kills viruses; Feldman et al. column 1, lines 65-67).
	With regards to claim 2, killing and destroying viruses using UV light and photocatalyst mesh results in the claimed virus mitigation effects.  
	With regards to claim 3, the metal mesh is made of titanium dioxide (a metal oxide) coated aluminum filaments (a periodic table of elements metal).  
	With regards to claim 6, the taught apparatus of the combination is expressly taught for use on air (air purifiers) and is capable of the intended use of being used on other fluids.  
	With regards to claim 7, Feldman et al. teaches that the apparatus is subjected to a light source (lamps 34 and 36) (column 4, line4 to column 5, line 5) wherein the wavelengths of light have an additive infectious virus mitigation effect (does both activation of the titanium oxide photocatalyst and direct UVC light killing).  
	With regards to claim 8, the taught apparatus is capable of the intended use of the shear from fluid dynamics having an additive infectious virus mitigation effect (turbulence and physical barrier could damage the virus).  Additionally, the taught apparatus uses claimed materials and filter design parameters and would thus have the same shear effect. 
	With regards to claim 9, Feldman et al. teaches an apparatus capable of the intended use of mitigating coronavirus comprising of: a substrate (metal mesh filters 28 A and B), said substrate comprises porous metal (metal mesh) , in which said porous metal comprises substantially inter-connected strands of metal (it is a mesh; see fig 5), said porous metal further comprises a substantially open lattice work of air pores between said substantially inter-connected strands of metal (pores through which the air flows in the filters 28 A and B), wherein said inter-connected strands of metal being configured to form a substantially singular object with said open lattice work of air pores (each filter is a substantially singular item) (Abstract, fig 5, claim 1; see whole document).  The metal mesh filters have a photocatalytic titanium dioxide coating (column 4, lines 4-12).  Feldman et al. teaches that the apparatus is subjected to a light source (lamps 34 and 36) (column 4, line4 to column 5, line 5) wherein the wavelengths of light have an additive infectious virus mitigation effect (does both activation of the titanium oxide photocatalyst and direct UVC light killing).  
	Feldman is silent as to the specific porosity, pore size, filter density, and filter depth.   Kimura et al. teaches making photocatalyst bearing metal mesh substrates for air purifiers (title and abstract).  Kimura et al. teaches that the open ratio (porosity) can be 5%-95%, the openings (pore size) have a width of 0.05 to 1.5 mm and a length of 0.1 to 10mm, and a thickness of 0.05 to 2 mm (filter depth) (para [0028] and [0030]).  These ranges all overlap the related claimed ranges.  It would have been obvious to have selected the parameters of porosity, pore size, and filter depth (any within the taught ranges) taught by Kimura et al. motivated by an expectation of successfully providing metal mesh filter photocatalyst substrates for air purifiers.  Further, a person having ordinary skill in the art would have found it obvious to have optimized the pore size, porosity, and filter thickness in order to achieve the desired filtering, durability, flow, and pressure drops.  
	The metal mesh of Feldman et al. is aluminum.  Aluminum has a density of 2.7 g/cm3.  Thus at a porosity of 85-95% the metal mesh has a density of (1-.85)(2.7) to (1-.95)(2.7) or 0.4 to 0.135 g/cm3 which is within the claimed range.  Additionally, Kimura et al. teaches that density is a result effective variable related to flowability of air and mesh sheet strength (para [0029]).  A person having ordinary skill at the time the invention was effectively filed would have found it obvious to have optimized the density in order to achieve the desired flowability and strength.  
	The combination results in a mesh and device that is capable of the intended use wherein said porosity, pore size, and density of said porous metal being configured to enable a fluid to substantially traverse throughout said open lattice work of air pores between said inter-connected strands of metal of said substrate, and wherein said fluid contains or may contain one or more coronavirus, and wherein said fluid containing said coronavirus undergoes an infectious virus mitigation effect as it traverses through said substrate (photocatalyst/light effect kills viruses; Feldman et al. column 1, lines 65-67).
	With regards to claim 10, killing and destroying viruses using UV light and photocatalyst mesh results in the claimed virus mitigation effects.  
	With regards to claim 11, the metal mesh is made of titanium dioxide (a metal oxide) coated aluminum filaments (a periodic table of elements metal).  
	With regards to claim 15, the taught apparatus of the combination is expressly taught for use on air (air purifiers) and is capable of the intended use of being used on other fluids.  
	With regards to claim 16, the apparatus is capable of damaging and killing viruses including coronaviruses (describes generally killing viruses and specifically mentions SARS) (photocatalyst/light effect kills viruses; Feldman et al. column 1, lines 65-67; column 5, lines 1-5).
	With regards to claim 17, the taught apparatus is capable of the intended use of the shear from fluid dynamics having an additive infectious virus mitigation effect (turbulence and physical barrier could damage the virus).  Additionally, the taught apparatus uses claimed materials and filter design parameters and would thus have the same shear effect. 

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 7,674,436) and Kimura et al. (US 2020/0054776) as applied to claims 1 and 9 above and further in view of Collias et al. (US 2005/0247608).
	With regards to claims 4 and 12, the combination does not teach a coating that includes an antiviral organic compound.  Collias et al. teaches that various organic compounds can be added as a coating to a porous filter material in order to assist in the killing of viruses (abstract and para [0061]-[0063]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have added a coating to the filters that includes organic compounds that kill viruses in order to aid in the killing of viruses and air purification. Porosity is maintained. 

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 7,674,436) and Kimura et al. (US 2020/0054776) as applied to claims 1 and 9 above and further in view of Potember et al. (US 2006/0104858).
	With regards to claims 5 and 13, the combination does not teach that the porous metal substrate is an open celled metal foam.  Potember et al. teaches a porous filter 107 through which air flows in an air purifier.  Potember further teaches that the porous matrix can be a metal foam as this provides more reaction surface area (abstract; fig 1; para [0012] and [0045]).  A person having ordinary skill in the art would have found it obvious sot have made the metal substrates (28A and 28B) be porous metal foam as taught by Potember in order to increase the reaction surface area.  The foam taught by Potember is taken to be open celled as air flows through it (a closed cell structure would not allow this).  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 7,674,436) and Kimura et al. (US 2020/0054776) as applied to claim 9 above and further in view of Hawkins et al. (US 2013/0118995).
	With regards to claim 14, Feldman et al. does not teach using solar light to activate the titanium dioxide photocatalyst.  Hawkins et al. teaches that solar light can be used to activate titanium dioxide photocatalysts for sterilization (abstract and para [0026]).  A person having ordinary skill in the art would have found it obvious to have utilized the apparatus to harvest solar energy (sun light) so that the sun light can act as the light to activate the photocatalyst motivated by an expectation of successfully activating the photocatalyst for purification while saving on energy costs.

Claim(s) 18-20 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 7,674,436) and Kimura et al. (US 2020/0054776) and further in view of Iwaoka et al. (US 4,175,107).
	With regards to claim 18, Feldman et al. teaches an apparatus capable of the intended use of mitigating coronavirus comprising of: a substrate (metal mesh filters 28 A and B), said substrate comprises porous metal (metal mesh) , in which said porous metal comprises substantially inter-connected strands of metal (it is a mesh; see fig 5), said porous metal further comprises a substantially open lattice work of air pores between said substantially inter-connected strands of metal (pores through which the air flows in the filters 28 A and B), wherein said inter-connected strands of metal being configured to form a substantially singular object with said open lattice work of air pores (each filter is a substantially singular item) (Abstract, fig 5, claim 1; see whole document).  The metal mesh filters have a photocatalytic titanium dioxide coating (column 4, lines 4-12).
	Feldman is silent as to the specific porosity, pore size, filter density, and filter depth.   Kimura et al. teaches making photocatalyst bearing metal mesh substrates for air purifiers (title and abstract).  Kimura et al. teaches that the open ratio (porosity) can be 5%-95%, the openings (pore size) have a width of 0.05 to 1.5 mm and a length of 0.1 to 10mm, and a thickness of 0.05 to 2 mm (filter depth) (para [0028] and [0030]).  These ranges all overlap the related claimed ranges.  It would have been obvious to have selected the parameters of porosity, pore size, and filter depth (any within the taught ranges) taught by Kimura et al. motivated by an expectation of successfully providing metal mesh filter photocatalyst substrates for air purifiers.  Further, a person having ordinary skill in the art would have found it obvious to have optimized the pore size, porosity, and filter thickness in order to achieve the desired filtering, durability, flow, and pressure drops.  
	The metal mesh of Feldman et al. is aluminum.  Aluminum has a density of 2.7 g/cm3.  Thus at a porosity of 85-95% the metal mesh has a density of (1-.85)(2.7) to (1-.95)(2.7) or 0.4 to 0.135 g/cm3 which is within the claimed range.  Additionally, Kimura et al. teaches that density is a result effective variable related to flowability of air and mesh sheet strength (para [0029]).  A person having ordinary skill at the time the invention was effectively filed would have found it obvious to have optimized the density in order to achieve the desired flowability and strength.  
	The combination results in a mesh and device that is capable of the intended use wherein said porosity, pore size, and density of said porous metal being configured to enable a fluid to substantially traverse throughout said open lattice work of air pores between said inter-connected strands of metal of said substrate, and wherein said fluid contains or may contain one or more coronavirus, and wherein said fluid containing said coronavirus undergoes an infectious virus mitigation effect as it traverses through said substrate (photocatalyst/light effect kills viruses; Feldman et al. column 1, lines 65-67).
	The combination does not teach a contoured cover glazing, in which said contoured cover glazing enclose said substrate, and wherein said contoured cover glazing comprises at least one entrance and one exit for a fluid to enter and exit said infectious virus mitigation apparatus, and wherein said contoured cover glazing being configured to guide a fluid in an alternating fashion of fluid flow substantially on a top of and through the depth of said substrate to substantially on a bottom of and through the depth of said substrate along at least one axis of said substrate selected from a length axis and a width axis.  
	Iwaoka et al. teaches a catalytic air purifier (abstract).  Iwaoka et al. teaches shaping a housing 7 with disks 53 and 54 to cause a gas being purified to pass through a catalyst substrate multiple times in a zig zag flow pattern along the length of the catalyst substrate/filter.  This increases the amount of catalyst action on the gas and increased purification (fig 8; column 6, line 38 to column 7, line 13).  A person having ordinary skill in the art would have found it obvious to have shaped and contoured the housing as needed in order to cause the air to go through the inlet and outlet catalyst filters in a zig zag pattern in order to increase the air purification by increasing the catalyst expose/action.
	The combination results in a contoured cover glazing, in which said contoured cover glazing enclose said substrate, and wherein said contoured cover glazing comprises at least one entrance and one exit for a fluid to enter and exit said infectious virus mitigation apparatus, and wherein said contoured cover glazing being configured to guide a fluid in an alternating fashion of fluid flow substantially on a top of and through the depth of said substrate to substantially on a bottom of and through the depth of said substrate along at least one axis of said substrate selected from a length axis and a width axis.  
	With regards to claim 19, killing and destroying viruses using UV light and photocatalyst mesh results in the claimed virus mitigation effects.  
	With regards to claim 20, the metal mesh is made of titanium dioxide (a metal oxide) coated aluminum filaments (a periodic table of elements metal).  
	With regards to claim 23, the taught apparatus of the combination is expressly taught for use on air (air purifiers) and is capable of the intended use of being used on other fluids.  
	With regards to claim 24, the apparatus is capable of damaging and killing viruses including coronaviruses (describes generally killing viruses and specifically mentions SARS) (photocatalyst/light effect kills viruses; Feldman et al. column 1, lines 65-67; column 5, lines 1-5).
	With regards to claim 25, Feldman et al. teaches that the apparatus is subjected to a light source (lamps 34 and 36) (column 4, line4 to column 5, line 5) wherein the wavelengths of light have an additive infectious virus mitigation effect (does both activation of the titanium oxide photocatalyst and direct UVC light killing).  
	With regards to claim 26, the taught apparatus is capable of the intended use of the shear from fluid dynamics having an additive infectious virus mitigation effect (turbulence and physical barrier could damage the virus).  Additionally, the taught apparatus uses claimed materials and filter design parameters and would thus have the same shear effect. 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 7,674,436), Kimura et al. (US 2020/0054776), and Iwaoka et al. (US 4,175,107) as applied to claim 18 above and further in view of Collias et al. (US 2005/0247608).
	With regards to claim 21, the combination does not teach a coating that includes an antiviral organic compound.  Collias et al. teaches that various organic compounds can be added as a coating to a porous filter material in order to assist in the killing of viruses (abstract and para [0061]-[0063]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have added a coating to the filters that includes organic compounds that kill viruses in order to aid in the killing of viruses and air purification. Porosity is maintained. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 7,674,436), Kimura et al. (US 2020/0054776), and Iwaoka et al. (US 4,175,107) as applied to claim 18 above and further in view of Potember et al. (US 2006/0104858).
	With regards to claim 22, the combination does not teach that the porous metal substrate is an open celled metal foam.  Potember et al. teaches a porous filter 107 through which air flows in an air purifier.  Potember further teaches that the porous matrix can be a metal foam as this provides more reaction surface area (abstract; fig 1; para [0012] and [0045]).  A person having ordinary skill in the art would have found it obvious sot have made the metal substrates (28A and 28B) be porous metal foam as taught by Potember in order to increase the reaction surface area.  The foam taught by Potember is taken to be open celled as air flows through it (a closed cell structure would not allow this).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799